Citation Nr: 0911120	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, an anxiety disorder, 
and freezing up of motor skills.

3.  Entitlement to service connection for muscle spasms.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

A hearing was held before a Veterans Law Judge in August 2006 
who is no longer employed at the Board.  The Veteran was 
notified, and in correspondence dated in August 2007, she 
stated that she did not want an additional hearing.  The case 
has accordingly been reassigned.  At that hearing, the 
Veteran agreed with the characterization of her claims as set 
forth on the cover page of this decision.

The Board remanded the claim in December 2007 for further 
development and consideration. 


FINDINGS OF FACT

1.   The Veteran's migraine headaches clearly and 
unmistakably existed prior to service and were not aggravated 
during service.

2.  There is no independent verification of a noncombat 
stressor in service, including sexual harassment, rape, or 
personal assault to support a diagnosis of PTSD; the 
preponderance of the evidence shows that an acquired 
psychiatric disorder, to include an anxiety disorder, and 
freezing up of motor skills, was not incurred in or 
aggravated by service.

3.  The preponderance of the evidence shows that muscle 
spasms were not incurred in service.  

4.  The preponderance of the evidence shows that tinnitus was 
not incurred in service.


CONCLUSIONS OF LAW

1.  Headaches preexisted active service, and were not 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  An acquired psychiatric disorder, to include PTSD, an 
anxiety disorder, and freezing up of motor skills, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

3.  Muscle spasms were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2002.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.

A.  Migraine Headaches

The Veteran essentially contends that, although she had 
headaches prior to entrance into service, they were common 
headaches, not migraine headaches.  She noted that her 
headaches increased in severity in service, and she suffered 
from migraine headaches shortly after service from which she 
has continuously suffered to the present.

The physician who annotated the Veteran's report of medical 
history on entrance examination in July 1973 noted that the 
Veteran had headaches, once a month, not disabling.  The 
Veteran's clinical examination on entrance was normal.  
During separation examination in September 1976, the Veteran 
stated that she suffered from frequent headaches which she 
treated with aspirin and rest.  The Veteran's clinical 
examination on separation was normal.

On a VA neurological outpatient treatment record dated in 
March 2002, the Veteran stated that she has been treated for 
a long history of headaches dating back to 1982.  She stated 
that the headaches were caused by repeated blows to the head.  
The headaches returned in 1985 due to stress from her 
mother's sickness.  Also, in 1985, she was involved in a 
motor vehicle accident causing paralysis of the left arm and 
leg, which completely resolved.  The headaches persisted 
until 1989-1990, and were tolerable until November 1999, when 
they became very severe.  The diagnosis was migraine and 
tension headaches.

A fee basis examination was conducted in April 2005.  The 
examiner stated that the Veteran's dizziness and fainting 
spells are related to service.  The examiner also stated that 
the dizziness and fainting spells were also related to the 
Veteran's headaches which were due to multiple head blows 
from domestic violence, stress due to her sick mother, and a 
motor vehicle accident, which resulted in a concussion, head 
trauma, and temporary paralysis.

A VA neurological examination was conducted in June 2008.  
The examiner did not review the claims file at the time of 
the examination.  Based on the Veteran's account, the 
examiner opined that the Veteran's headaches preexisted 
service but were aggravated beyond their natural progression 
in service.  In an addendum to the neurological report 
prepared in September 2008, the examiner stated that the 
Veteran's claims file was subsequently reviewed, that the 
Veteran's headaches began prior to entrance into service, and 
that there was no evidence of aggravation of her headaches 
during service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.  Mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).

Neurological examination on entrance into service was normal.  
Therefore, the Veteran is entitled to the presumption of 
soundness regarding her migraine headaches.

To rebut the presumption of soundness, the government must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  The medical evidence of record 
(the September 2008 addendum to the VA neurological 
examination) clearly and unmistakably shows that the 
Veteran's headaches were present prior to service.  The 
Veteran has also stated that her headaches preexisted 
service.

The Veteran contends that her preexisting headaches were 
severely aggravated in service, primarily by the severe head 
injuries, and sexual assault and harassment she suffered in 
service.  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004)..  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994).  The base line to measure any worsening of a 
disability is the Veteran's disability as shown in all of her 
medical records, not on the happenstance of whether she was 
symptom-free when she enlisted.  See Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

The medical evidence of record clearly and unmistakably shows 
that the Veteran's headaches were not aggravated by service 
as demonstrated by conclusion to the September 2008 addendum 
to the VA neurological examination.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (adoption of an expert medical 
opinion may satisfy the statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  There is no competent medical evidence 
to the contrary.  As there was no increase in disability 
during service, no aggravation is shown.  Wagner, 370 F.3d at 
1089.



B.  Acquired Psychiatric Disorder to Include PTSD, an Anxiety 
Disorder 
and Freezing up of Motor Skills

The Veteran contends that she has acquired psychiatric 
disorder, to include PTSD, an anxiety disorder, and freezing 
up of motor skills due to being raped, assaulted, and 
sexually harassed in service by both male and female 
superiors.  She also claims that she made multiple complaints 
to the unit Judge Advocate General (JAG) regarding this 
harassment.  She reported a suicide attempt in 1971 prior to 
service and physical abuse in the 1980's after service, as 
well as the inservice harassment.  The are several diagnoses 
of PTSD made by medical personnel based in part on the 
Veteran's report of inservice rape, assault, and sexual 
harassment.  

A VA PTSD examination was conducted in June 2008.  The 
examiner opined that it is at least as likely as not that the 
Veteran's reported sexual assault in service aggravated or is 
related to her symptoms of PTSD.  In addition, the examiner 
stated that her panic and depressive symptoms are at least as 
likely as not caused or related to her PTSD.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Whether a 
veteran has submitted sufficient corroborative evidence of 
claimed in-service stressors is a factual determination.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The alleged stressors are not combat related.  The Veteran's 
lay testimony, in and of itself, is not sufficient to 
establish the occurrence of an alleged stressor.  Instead, 
the record must contain other objective information that 
corroborates his testimony or statements.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

The Veteran's PTSD claim is predicated on allegations of 
physical and sexual assaults, and harassment while she was in 
the military.  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not 
officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years 
after the trauma.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3); 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).

There is no indication in the record, besides the Veteran's 
assertions, that would support her claim.  In February 2008, 
pursuant to the Board's December 2007 remand, the Veteran was 
again informed of the general evidence needed to support a 
claim regarding service connection for PTSD based on 
inservice assault.  Specifically, she was requested to 
provide detailed information regarding her meeting with JAG 
and to identify whether she had formally reported any 
harassment to other authorities.  It should be noted that 
asking her to provide this level of detail and information 
does not present an impossible or onerous task.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran did not 
respond to this letter.  Hence, the Veteran has not alleged 
with specificity a valid in-service stressor capable of 
corroboration to support a diagnosis of PTSD in this case.  

Finally, service connection for an acquired psychiatric 
disorder is not warranted.  The examiner who conducted the 
June 2008 PTSD examination opined that the Veteran's panic 
and depressive symptoms are at least as likely as not caused 
or related to her inservice PTSD.  As the Veteran's PTSD 
stressors have not been verified, and service connection for 
PTSD is not warranted; service connection cannot be granted 
for an acquired psychiatric disorder based on the Veteran 
having PTSD related to these unverified inservice 
experiences.  

C.  Muscle Spasms 

At her hearing, the Veteran testified that she first 
experienced muscle spasms during her military service; that 
her whole body would freeze up; and that she received 
treatment in the form of muscle relaxers.

A VA examination was conducted in June 2008.  The examiner 
opined that it was less likely than not that that the 
Veteran's current spasms were caused or a result of her 
inservice spasms.  The examiner also stated that the Veteran 
has features of myofascial pain syndrome exacerbated by 
stress and other factors.  Therefore, service connection for 
muscle spasms is not warranted.  

D.  Tinnitus 

The Veteran was provided a VA audiological examination in 
September 2004.  The examiner stated that her claims file was 
not reviewed.  The examiner opined that the Veteran's 
tinnitus was not caused by inservice noise exposure, but was 
caused by some of her current conditions.

The Veteran was provided another audiological examination in 
June 2008.  The examiner reviewed the Veteran's claims file 
later that month.  The examiner stated that the Veteran 
reported that her tinnitus started in 1984 and was associated 
with her migraine headaches.  The examiner concluded that the 
Veteran's tinnitus was not due to inservice noise exposure 
but due to her migraine headaches.  

E.  Conclusion

The Veteran genuinely believes that the conditions at issue 
were incurred or aggravated in service.  The Veteran is 
competent to comment on her symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of these conditions and her views are 
of no probative value.  Regarding her migraine headaches, 
muscle spasms, and tinnitus claims, even if her opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professionals who found that these conditions were either not 
incurred or aggravated in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, an anxiety disorder, and freezing 
up of motor skills is denied.

Entitlement to service connection for muscle spasms is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


